Cite as: 589 U. S. ____ (2020)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
  HOWARD L. BALDWIN, ET UX. v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
             No. 19–402.   Decided February 24, 2020

   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, dissenting from the denial of certiorari.
   Under Chevron deference, courts generally must adopt an
agency’s interpretation of an ambiguous statute if that in-
terpretation is “reasonable.” Chevron U. S. A. Inc. v. Natu-
ral Resources Defense Council, Inc., 467 U.S. 837, 844
(1984). Usually, the agency interprets the statute before
any court has considered the question. But sometimes, the
agency advances an interpretation after a court has already
weighed in. In the latter instance, we have held that it “fol-
lows from Chevron” that a court must abandon its previous
interpretation in favor of the agency’s interpretation unless
the prior court decision holds that the statute is unambigu-
ous. National Cable & Telecommunications Assn. v. Brand
X Internet Services, 545 U.S. 967, 982 (2005).
   This petition asks us to reconsider Brand X. In 1992, the
Ninth Circuit interpreted a deadline for requesting a refund
from the Internal Revenue Service (IRS). See Anderson v.
United States, 966 F.2d 487, 489 (interpreting 26 U.S. C.
§7502). Nineteen years later—and two months after peti-
tioners claim to have mailed their paperwork to the IRS—
the Treasury Department adopted a different interpreta-
tion through an informal rulemaking.             See 26 CFR
§ 301.7502–1(e)(2)(i) (2012). When petitioners sued the IRS
to recover their refund, the Ninth Circuit followed Brand X,
deferred to the agency’s new interpretation, and rejected
petitioners’ claim. 921 F.3d 836, 843 (2019).
2                   BALDWIN v. UNITED STATES

                          THOMAS, J., dissenting

   Although I authored Brand X, “it is never too late to ‘sur-
rende[r] former views to a better considered position.’ ”
South Dakota v. Wayfair, Inc., 585 U. S. ___, ___ (2018)
(THOMAS, J., concurring) (slip op., at 1) (quoting McGrath v.
Kristensen, 340 U.S. 162, 178 (1950) (Jackson, J., concur-
ring)). Brand X appears to be inconsistent with the Consti-
tution, the Administrative Procedure Act (APA), and tradi-
tional tools of statutory interpretation. Because I would
revisit Brand X, I respectfully dissent from the denial of
certiorari.
                              I
   My skepticism of Brand X begins at its foundation—
Chevron deference. In 1984, a bare quorum of six Justices
decided Chevron. The Court reasoned that “if [a] statute is
silent or ambiguous with respect to the specific issue, the
question for the court is whether the agency’s answer is
based on a permissible construction of the statute.” 467
U.S., at 843. The decision rests on the fiction that silent or
ambiguous statutes are an implicit delegation from Con-
gress to agencies. Id., at 843–844. Chevron is in serious
tension with the Constitution, the APA, and over 100 years
of judicial decisions.1
                                A
   Chevron compels judges to abdicate the judicial power
without constitutional sanction. The Vesting Clause of Ar-
ticle III gives “[t]he judicial Power of the United States” to
“one supreme Court, and . . . such inferior Courts as the
Congress may from time to time ordain and establish.” §1.

——————
   1 As I have previously noted, Chevron arguably sets out an “interpre-

tive too[l]” and so may not be entitled to stare decisis treatment. Perez v.
Mortgage Bankers Assn., 575 U.S. 92, 114, n. 1 (2015) (opinion concur-
ring in judgment) (citing C. Nelson, Statutory Interpretation 701 (2011)).
The same can be said of National Cable & Telecommunications Assn. v.
Brand X Internet Services, 545 U.S. 967 (2005).
                  Cite as: 589 U. S. ____ (2020)            3

                     THOMAS, J., dissenting

As I have previously explained, “the judicial power, as orig-
inally understood, requires a court to exercise its independ-
ent judgment in interpreting and expounding upon the
laws.” Perez v. Mortgage Bankers Assn., 575 U.S. 92, 119
(2015) (opinion concurring in judgment). The Framers an-
ticipated that legal texts would sometimes be ambiguous,
and they understood the judicial power “to include the
power to resolve these ambiguities over time” in judicial
proceedings. Ibid. The Court’s decision in Chevron, how-
ever, “precludes judges from exercising that judgment.”
Michigan v. EPA, 576 U.S. 743, ___ (2015) (THOMAS, J.,
concurring) (slip op., at 2) (quoting Perez, supra, at 119
(THOMAS, J., concurring in judgment)).
   Chevron also gives federal agencies unconstitutional
power. Executive agencies enjoy only “the executive
Power.” Art. II, §1. But when they receive Chevron defer-
ence, they arguably exercise “[t]he judicial Power of the
United States,” which is vested in the courts. Chevron can-
not be salvaged by saying instead that agencies are “en-
gaged in the ‘formulation of policy.’ ” Michigan, supra, at
___ (THOMAS, J., concurring) (slip op., at 3) (quoting Chev-
ron, supra, at 843). If that is true, then agencies are uncon-
stitutionally exercising “legislative Powers” vested in Con-
gress. See Art. I, §1.
   This apparent abdication by the Judiciary and usurpa-
tion by the Executive is not a harmless transfer of power.
The Constitution carefully imposes structural constraints
on all three branches, and the exercise of power free of those
accompanying restraints subverts the design of the Consti-
tution’s ratifiers. The Constitution shielded judges from
both the “external threats” of politics and “the ‘internal
threat’ of ‘human will’ ” by providing tenure and salary pro-
tections during good behavior and by insulating judges from
the process of writing the laws they are asked to interpret.
Perez, supra, at 120 (THOMAS, J., concurring in judgment)
(quoting P. Hamburger, Law and Judicial Duty 507, 508
4                BALDWIN v. UNITED STATES

                     THOMAS, J., dissenting

(2008)). The Constitution also restricted the legislative
power by dividing it between two Houses that check each
other, one of which was kept close to the people through bi-
ennial elections. See Department of Transportation v. As-
sociation of American Railroads, 575 U.S. 43, 74 (2015)
(THOMAS, J., concurring in judgment). When the Executive
exercises judicial or legislative power, however, it does so
largely free of these safeguards. The Executive is not insu-
lated from external threats, and it is by definition an agent
of will, not judgment. The Executive also faces election less
frequently than do Members of the House, and its power is
vested in a single person.
   Perhaps worst of all, Chevron deference undermines the
ability of the Judiciary to perform its checking function on
the other branches. The Founders expected that the Fed-
eral Government’s powers would remain separated—and
the people’s liberty secure—only if the branches could check
each other. The Judiciary’s checking power is its authority
to apply the law in cases or controversies properly before it.
See Michigan, supra, at ___, n. 1 (THOMAS, J., concurring)
(slip op., at 4, n. 1); Perez, supra, at 124–126 (THOMAS, J.,
concurring in judgment). When the Executive is free to dic-
tate the outcome of cases through erroneous interpreta-
tions, the courts cannot check the Executive by applying the
correct interpretation of the law.
                                B
   Chevron deference appears to be inappropriate in many
cases for another reason: It is likely contrary to the APA,
“which [Chevron] did not even bother to cite.” United States
v. Mead Corp., 533 U.S. 218, 241 (2001) (Scalia, J., dissent-
ing). The APA provides that, “[t]o the extent necessary to
decision and when presented, the reviewing court shall de-
cide all relevant questions of law, interpret constitutional
and statutory provisions, and determine the meaning or ap-
plicability of the terms of an agency action.” 5 U.S. C. §706.
                  Cite as: 589 U. S. ____ (2020)             5

                     THOMAS, J., dissenting

When the APA was enacted, the meaning of a statute was
considered a question of law. The Court recognized as much
in Trust of Bingham v. Commissioner, 325 U.S. 365 (1945),
writing that questions about “the meaning of the words of
[the statute]” were “questions of law,” id., at 371. See also
Brown, Fact and Law in Judicial Review, 56 Harv. L. Rev.
899, 901 (1943); J. Thayer, Preliminary Treatise on Evi-
dence at the Common Law 193 (1898). Moreover, §706
“places the court’s duty to interpret statutes on an equal
footing with its duty to interpret the Constitution, and
courts never defer to agencies in reading the Constitution.”
Duffy, Administrative Common Law in Judicial Review, 77
Texas L. Rev. 113, 194 (1998). Finally, the deferential
standards of review elsewhere in the APA—which require
courts to “hold unlawful and set aside agency action, find-
ings, and conclusions found to be . . . arbitrary, capricious,
an abuse of discretion . . . [or] unsupported by substantial
evidence,” §706(2)—do not mention statutory interpreta-
tion. See id., at 194. Even if Chevron raised no constitu-
tional concerns, these statutory arguments give rise to se-
rious doubts about Chevron’s legitimacy.
                               C
   In the past, I have left open the possibility that “there is
some unique historical justification for deferring to federal
agencies.” Michigan, supra, at ___ (concurring opinion)
(slip op., at 4). It now appears to me that there is no such
special justification and that Chevron is inconsistent with
accepted principles of statutory interpretation from the
first century of the Republic.
   For most of the 19th century, there was no general
federal-question jurisdiction. Instead, review was available
in a common-law action, under certain limited grants of
federal-question jurisdiction, or by extraordinary writ (such
as a writ of mandamus). Bamzai, The Origins of Judicial
Deference to Executive Interpretation, 126 Yale L. J. 908,
6                BALDWIN v. UNITED STATES

                      THOMAS, J., dissenting

948 (2017).
   When 18th- and 19th-century courts decided questions of
statutory interpretation in common-law actions or under
federal-question jurisdiction, they did not apply anything
resembling Chevron deference. Judges interpreted statutes
according to their independent judgment. For example, in
a lawsuit involving a federal land patent, the Court simply
“inquire[d] whether the statute, rightly construed, defeated
[the respondent’s] otherwise perfect right to the patent.”
Johnson v. Towsley, 13 Wall. 72, 88 (1871); see also id., at
91. When courts disagreed with the Executive’s interpreta-
tion, they gave no weight to it. See United States v. Dick-
son, 15 Pet. 141, 161–162 (1841) (Story, J., for the Court).
   Courts did apply traditional interpretive canons that ac-
corded respect to certain contemporaneous, consistent in-
terpretations of statutes by executive officers. See Bamzai,
supra, at 933–947. In perhaps its most famous articulation,
the Court wrote that “[i]n the construction of a doubtful and
ambiguous law, the contemporaneous construction of those
who were called upon to act under the law, and were ap-
pointed to carry its provisions into effect, is entitled to very
great respect.” Edwards’ Lessee v. Darby, 12 Wheat. 206,
210 (1827). The Court continued to apply this approach
throughout the 19th century. See, e.g., United States v.
State Bank of N. C., 6 Pet. 29, 39–40 (1832) (“[T]he construc-
tion which we have given to the terms of the ac[t] is that
which is understood to have been practically acted upon by
the government, as well as by individuals, ever since its en-
actment. . . . We think the practice was founded in the true
exposition of the terms and intent of the act: but if it were
susceptible of some doubt, so long an acquiescence in it
would justify us in yielding to it as a safe and reasonable
exposition”); Surgett v. Lapice, 8 How. 48, 68 (1850) (simi-
lar). And when the interpretation “has not been uniform,”
                    Cite as: 589 U. S. ____ (2020)                   7

                        THOMAS, J., dissenting

the Court declined to give weight to executive interpreta-
tions. See Merritt v. Cameron, 137 U.S. 542, 552 (1890).2
   This practice is consistent with the more general princi-
ple of “liquidation,” in which consistent and longstanding
interpretations of an ambiguous text could fix its meaning.
See Stuart v. Laird, 1 Cranch 299, 309 (1803) (“[I]t is suffi-
cient to observe, that practice and acquiescence under [a
statute] for a period of several years, commencing with the
organization of the judicial system, affords an irrefutable
answer, and has indeed fixed the construction”); see also
Respublica v. Roberts, 2 Dall. 124, 125 (Pa. 1791); Minnis v.
Echols, 12 Va. 31, 36 (1808) (opinion of Roane, J.); Packard
v. Richardson, 17 Mass. 122, 144 (1821); Nelson, Stare De-
cisis and Demonstrably Erroneous Precedents, 87 Va.
L. Rev. 1, 14–21 (2001). Chevron is not a species of liquida-
tion because it “give[s] administrative agencies substan-
tially more freedom to depart from settled understandings.”
Nelson, Originalism and Interpretive Conventions, 70 U.
Chi. L. Rev. 519, 551–552, n. 137 (2003). But the existence
of liquidation by nonexecutive actors confirms that “the
pedigree and contemporaneity of the interpretation” mat-
tered in the early Republic, not the mere fact that it was an
interpretation by the Executive. Bamzai, supra, at 916.
   The standard applied in mandamus cases might appear
to be a forerunner of Chevron deference, but the comparison
dissipates upon close examination. In mandamus cases,
courts generally would not second-guess legal interpreta-
tions made “in the discharge of any official duty, partaking
in any respect of an executive character,” but they would
“enforce the performance of a mere ministerial act.” Ken-
dall v. United States ex rel. Stokes, 12 Pet. 524, 610 (1838).

——————
  2 The phrasing and substance of these canons vary, and I express no

opinion on their details, such as whether congressional acquiescence in
a longstanding interpretation was required. See P. Hamburger, Is Ad-
ministrative Law Unlawful? 583, n. 24 (2014).
8                BALDWIN v. UNITED STATES

                     THOMAS, J., dissenting

The “application of th[is] mandamus standard was a conse-
quence solely of the form of relief requested,” not a require-
ment that courts defer to the Executive’s reasonable inter-
pretation of a statute. Bamzai, 126 Yale L. J., at 958. The
Court even acknowledged in mandamus cases that “[i]f a
suit should come before this Court, which involved the con-
struction of any of these laws, the Court certainly would not
be bound to adopt the construction given by the head of a
department.” Decatur v. Paulding, 14 Pet. 497, 515 (1840);
see also United States ex rel. Dunlap v. Black, 128 U.S. 40,
48–49 (1888).
   The rule in Chevron thus differs from historical practice
in at least four ways. First, it requires deference regardless
of whether the interpretation began around the time of the
statute’s enactment (and thus might reflect the statute’s
original meaning). Second, it requires deference regardless
of whether an agency has changed its position. Third, it
requires deference regardless of whether the agency’s inter-
pretation has the sanction of long practice. And fourth, it
applies in actions in which courts historically have inter-
preted statutes independently.
                              II
  Even if Chevron deference were sound, I have become in-
creasingly convinced that Brand X was still wrongly de-
cided because it is even more inconsistent with the Consti-
tution and traditional tools of statutory interpretation than
Chevron.
                              A
  By requiring courts to overrule their own precedent
simply because an agency later adopts a different interpre-
tation of a statute, Brand X likely conflicts with Article III
of the Constitution. The Constitution imposes a duty on
judges to exercise the judicial power. See supra, at 2. That
power is to be exercised “for the purpose of giving effect to
                  Cite as: 589 U. S. ____ (2020)             9

                     THOMAS, J., dissenting

the will of the Legislature; or, in other words, to the will of
the law.” Osborn v. Bank of United States, 9 Wheat. 738,
866 (1824) (Marshall, C. J., for the Court). But Brand X
directs courts to give effect to the will of the Executive by
depriving judges of the ability to follow their own precedent.
This rule raises grave Article III concerns, no less than if it
allowed judges to substitute their policy preferences for the
original meaning of a statute.
  The Article III duty to decide cases even when the Exec-
utive disagrees with the conclusion has long been recog-
nized by this Court. In a statutory interpretation case in
1841, the Court acknowledged “the uniform construction
given to the act . . . ever since its passage, by the Treasury
Department,” but stated that “if it is not in conformity to
the true intendment and provisions of the law, it cannot be
permitted to conclude the judgment of a Court of justice.”
Dickson, 15 Pet., at 161. Justice Story, writing for the
Court, admonished that
    “it is not to be forgotten, that ours is a government of
    laws, and not of men; and that the Judicial Department
    has imposed upon it, by the Constitution, the solemn
    duty to interpret the laws, in the last resort; and how-
    ever disagreeable that duty may be, in cases where its
    own judgment shall differ from that of other high func-
    tionaries, it is not at liberty to surrender, or to waive
    it.” Id., at 162.
Brand X is in serious tension with this understanding of
Article III.
  Brand X takes on the constitutional deficiencies of Chev-
ron and exacerbates them. Chevron requires judges to sur-
render their independent judgment to the will of the Exec-
utive, see supra, at 3; Brand X forces them to do so despite
a controlling precedent. Chevron transfers power to agen-
cies, see supra, at 3; Brand X gives agencies the power to
10               BALDWIN v. UNITED STATES

                     THOMAS, J., dissenting

effectively overrule judicial precedents. Chevron with-
draws a crucial check on the Executive from the separation
of powers, see supra, at 4; Brand X gives the Executive the
ability to neutralize a previously exercised check by the Ju-
diciary. But, with this said, there is no need to question
Chevron in order to recognize the heightened constitutional
harms wrought by Brand X.
                               B
   Brand X also seems to be strongly at odds with tradi-
tional tools of statutory interpretation. As discussed above,
early federal courts afforded weight to longstanding execu-
tive interpretations of a law that were made contemporane-
ously with its passage and that were uniformly maintained.
See supra, at 5–8. Brand X, however, mandates deference
to an executive interpretation that is neither contempora-
neous nor settled.
   Under traditional rules of statutory interpretation, this
Court declined to give weight to late-arising or inconsistent
statutory interpretations by the Executive. In Merritt v.
Cameron, for example, the Court rejected an interpretation
offered by the Executive because there was no “long and un-
interrupted . . . departmental construction . . . as will bring
the case within the rule announced at an early day in this
court, and followed in very many cases.” 137 U.S., at 552;
see also United States v. Alabama Great Southern R. Co.,
142 U.S. 615, 621 (1892). Even if only to resolve the ten-
sion with our traditional approach to statutory interpreta-
tion, we should revisit Brand X.
                              III
  Regrettably, Brand X has taken this Court to the preci-
pice of administrative absolutism. Under its rule of
deference, agencies are free to invent new (purported) inter-
pretations of statutes and then require courts to reject
their own prior interpretations. Brand X may well follow from
                 Cite as: 589 U. S. ____ (2020)          11

                    THOMAS, J., dissenting

Chevron, but in so doing, it poignantly lays bare the flaws
of our entire executive-deference jurisprudence. Even if the
Court is not willing to question Chevron itself, at the very
least, we should consider taking a step away from the abyss
by revisiting Brand X.